Per Curiam.
The plaintiff seeks recovery of damages from the defendants, which he claims resulted from false representations made to him by the defendants inducing him to purchase from them certain mining claims. Trial before the superior court without a jury resulted in findings and judgment in favor of the defendants, from which the plaintiff has appealed.
No question worthy of serious consideration is here pre.sented other than questions of fact. We have carefully read all of the evidence as presented to us by the abstract thereof made by counsel, and conclude that we would not be warranted in interfering with the conclusions reached by the trial court. The controlling evidence consists almost wholly of oral testi- *78' mony of witnesses given in the presence of the trial court. Viewing it even in cold typewriting, we incline to the view that it preponderates against appellant’s contentions. We think it would be unprofitable to discuss the evidence in detail here.
The judgment is affirmed.